 



Exhibit 10.5.10
AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO EMPLOYMENT AGREEMENT, executed on March 29, 2006,
effective as of January 1, 2006 (the “Effective Date”), between ASHFORD
HOSPITALITY TRUST, INC., a corporation organized under the laws of the State of
Maryland and having its principal place of business at Dallas, Texas
(hereinafter, the “REIT”), ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a limited
partnership organized under the laws of the State of Delaware and having its
principal place of business at Dallas, Texas (the Operating Partnership”), and
MARK NUNNELEY, an individual residing in Dallas, Texas (the “Executive”):
RECITALS :

  A.   The REIT and the Operating Partnership (collectively, the “Company”) and
the Executive are parties to a certain Employment Agreement (as amended, the
“Agreement”), dated as of August 29, 2003; and     B.   The Compensation
Committee, with the approval granted by the Board of Directors of the Company on
March 28, 2006, desire to modify the Employment Agreement as specifically set
forth herein;     C.   The Executive has agreed to accept this Amendment
pursuant to the terms and conditions set forth herein; and     D.   All terms
with their initial letter capitalized as set forth in the Employment Agreement
shall have the same meaning herein as given such terms in the Employment
Agreement

     NOW, THEREFORE, the Company and the Executive, in consideration of the
respective covenants set forth in the Employment Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree that the Employment Agreement is modified as set forth
below:
     1. SALARY. Section 3 of the Employment Agreement is hereby modified by
providing that the Base Salary, effective as of the Effective Date, shall be Two
Hundred Twenty Thousand Dollars ($220,000.00) per year.
     2. INCENTIVE BONUS. The Company and Executive agree that the last sentence
of Section 5(a) of the Employment Agreement is deleted in its entirety and the
following is inserted in lieu thereof:
The targeted range for the Incentive Bonus for the Initial Term ending on the
Initial Termination Date is 20% to 60% of Base Salary.

-1-



--------------------------------------------------------------------------------



 



     3. LIMITED MODIFICATION. Except as expressly modified above, the terms and
conditions of the Employment Agreement shall remain in full force and effect,
and the Company and the Executive ratify and confirm to each other the
enforceability thereof.
     4. MISCELLANEOUS.
     4.1 Severability. If any provision of this Amendment is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.
     4.2 Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. In making proof of this Amendment, it
shall not be necessary to produce or account for more than one such counterpart.
     4.3 Entire Agreement. This Amendment (together with the Employment
Agreement, as modified herein) contains the entire understanding of the parties,
supercedes all prior agreements and understandings, whether written or oral,
relating to the subject matter hereof and may not be amended except by a written
instrument hereafter signed by the Executive and a duly authorized
representative of the Board.
     4.4 Governing Law. This Amendment and the performance hereof shall be
construed and governed in accordance with the laws of the State of Texas,
without giving effect to principles of conflicts of law. Jurisdiction and venue
shall be solely in the federal or state courts of Dallas County, Texas. This
provision shall not be read as a waiver of any right to removal to federal court
in Dallas County, Texas.
     4.5 Construction. The language used in this Amendment will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party. The headings of
sections of this Amendment are for convenience of reference only and shall not
affect its meaning or construction.
     4.6 Consultation with Counsel. The Executive acknowledges that he has had a
full and complete opportunity to consult with counsel or other advisers of his
own choosing concerning the terms, enforceability and implications of this
Amendment, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability and implications of this
Amendment other than as are reflected in this Amendment.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
hereto have caused this Agreement to be duly executed under seal as of the date
first above written.
REIT:
ASHFORD HOSPITALITY TRUST, INC.
By: /S/ MONTY J. BENNETT
Name: Monty J. Bennett
Title: Chief Executive Officer
Dated: 3/29/06
OPERATING PARTNERSHIP:
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
By: Ashford OP General Partner, LLC
By: /S/ MONTY J. BENNETT
Name: Monty J. Bennett
Title: Chief Executive Officer
Dated: 3/29/06
EXECUTIVE:
/s/ MARK NUNNELEY
Name: Mark Nunneley
Dated: 3/29/2006

-3-